United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-3039                                                September Term, 2019
                                                                     1:19-cr-00307-RCL-2
                                                      Filed On: July 31, 2020
United States of America,

              Appellee

       v.

Brittany Jones, also known as Brittany
Alleesse Nancy Jones,

              Appellant

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson, Tatel, and Katsas, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

      ORDERED and ADJUDGED that the district court’s May 8, 2020 minute order
denying appellant’s motion for pretrial release be affirmed.

       Appellant was charged with, among other things, sex trafficking of a minor and
transportation of a minor with intent to engage in criminal sexual activity, in violation of
18 U.S.C. §§ 1591 and 2423. A magistrate judge found that probable cause existed to
believe that appellant had committed the charged offenses, a finding appellant does not
challenge on appeal. That finding gave rise to a rebuttable presumption “that no
condition or combination of conditions will reasonably assure the appearance of the
person as required and the safety of the community,” 18 U.S.C. § 3142(e)(3), and
appellant was ordered detained. Appellant later moved for pretrial release, and she
now appeals the district court’s denial of that motion. Upon review of the record, we
agree with the district court that appellant failed “to offer some credible evidence
contrary to the statutory presumption.” See United States v. Alatishe, 768 F.2d 364,
371 (D.C. Cir. 1985). We further conclude that appellant has not demonstrated that the
length or conditions of her pretrial detention violate due process. See United States v.
Salerno, 481 U.S. 739, 747 n. 4 (1987).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-3039                                                September Term, 2019


        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2